Citation Nr: 1818011	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-29 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the issue on appeal.  In January 2015, the Veteran testified before the Board via videoconference.  The Board remanded the appeal in March 2015 and in June 2017.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

A right foot disability did not manifest during the Veteran's active service and is not otherwise related to an event or injury in service.


CONCLUSION OF LAW

The criteria for service connection for a right foot disability have not been met.  38 U.S.C. § 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet.App. 289 (2013).  For chronic diseases listed in 38 C.F.R. § 3.309 (a)-including arthritis-service connection may also be established by showing continuity of symptoms.  38 C.F.R. § 3.303 (b); 38 C.F.R. § 3.309 (a); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. §  3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran contends that he injured his right foot while completing parachuting exercises in service.  He contends that ever since service he has suffered from pain and problems of the right foot.

A review of the service treatment records is negative for an injury or abnormality of the right foot.  On September 1975 service separation examination, the right foot was found to be normal.

The Board notes that there is a lack of continuity of symptoms in this case.  While the Veteran has generally reported right foot pain since service, he has not put forth specific contentions related to a continuity of right foot symptoms since service and the medical records do not reflect such a pattern.  Rather, as was pointed out by the August 2015 VA examiner, the first medical records in the file related to foot pain or problems are dated in 2006, more than 30 years following service separation.  Moreover, it was the left foot noted at that time to be the issue.  In 2010, the Veteran reported right foot pain and was diagnosed with pes cavus.  There was no evidence of pes cavus or gout in service.  The examiner concluded that it was less likely than not that the current right foot disability was caused by service.

The August 2017 VA examiner came to the same conclusion as the August 2015 VA examiner.  The examiner diagnosed the Veteran with pes cavus and degenerative joint disease of the first metaphalangeal joint.  The examiner noted that the Veteran had a right heel laceration in 1974, however, there was no indication in the service records or service separation examination of a right foot disability.  The examiner also found the first indication of a right foot disability to be in 2010, when the Veteran was experiencing foot pain related to work as a security guard.  Based upon review of the file and physical examination of the Veteran, the examiner found it to be less likely than not that the Veteran's right foot disability was caused or aggravated by his service.

The examiner also found it to be less likely than not that the Veteran's right foot disability was caused or aggravated by his service-connected right knee disability.  The examiner explained that the Veteran's chondromalacia of the knee was a deterioration of the cartilage of the joint and, while that condition caused pain in the knees, it was not the type of condition that would cause or aggravate a foot condition.

From the above evidence, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a right foot disability. 

The Board has taken into account the Veteran's and his spouse's statements that he injured his right foot in service and has suffered from right foot pain since service.  However, the report of service injury and statements regarding a continuity of symptoms since service contradicts the contemporaneous medical evidence of record.  The service records do not demonstrate that the Veteran was treated for a right foot injury, and the post-service treatment records beginning in the early 1990s do not reflect any complaints of right hip foot or treatment for such.  A lack of contemporaneous medical treatment is one element that can weigh against the credibility of the Veteran's statements. 

Moreover, the competent medical opinions of record concluded that the Veteran's current right foot disability was not caused or aggravated by his service, to include his circumstances of service, or by his service-connected knee disabilities.  The Board finds that these two VA opinions outweigh the Veteran's lay statements contending that his current right foot disability was caused by his service, as the Veteran, as a lay person, does not have the requisite medical knowledge or expertise to provide that medical opinion.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  On the other hand, the VA examiners thoroughly reviewed the file and provided clear rationales for the opinions reached based upon their medical experience and expertise, and thus these opinions bear significant probative value.

The Veteran's representative argued that the examination is inadequate because the examiner was not a specialist.  It is not necessary that VA examinations be conducted by a specialist in the particular field of the Veteran's claimed disability; VA satisfies its duty to assist the Veteran when it provides a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions able to provide competent medical evidence, whether that is a doctor, nurse practitioner or physician's assistant.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  In this case, there is no evidence that would tend to show the examiner, an advanced practice nurse, was not competent and qualified to examine the Veteran and provide an opinion.  Accordingly, the Board finds that the examinations were adequate.  

In light of the above, the Board finds that the probative and competent medical evidence outweighs the Veteran's statements, and the claim for service connection for a right foot disability must be denied.

The Board notes that the Veteran has not contended that his service-connected right ankle disability has aggravated or affected his right foot.

ORDER


Service connection for a right foot disability is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


